United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       May 25, 2006

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 05-60408
                        _______________________

                           SHIRLEY ANN SMITH,

                                                     Plaintiff-Appellant,

                                  versus

JOHN E. POTTER, Postmaster General; UNITED STATES POSTAL SERVICE;
 GAYLE NICHOLSON, Postmaster, U. S. Postal Service, Mississippi
            District; JOHN DOES, U.S. POSTAL SERVICES;
        EUGENIA M. CHISOLM; REBA B. SPELL; DUNN LAMPTON,

                                                    Defendants-Appellees.


          On Appeal from the United States District Court
              for the Southern District of Mississippi
                          No. 3:02-CV-1695


Before JONES, Chief Judge, and BARKSDALE and BENAVIDES, Circuit
Judges.

PER CURIAM:*

           In 2002, Appellant Shirley Ann Smith filed an action

pro se against the United States Postal Service and various other

defendants (“the Postal Service”), asserting claims for discrimina-

tion, retaliation, and other wrongful employment practices under

ten different bodies of law and/or legal theories.           In July 2004,

the district court dismissed Smith’s claim under USERRA for lack of

jurisdiction.     Thereafter, the Postal Service moved for summary



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
judgment on all remaining claims.   Smith’s response to the summary

judgment only addressed four theories of recovery:    Title VII of

the Civil Rights Act of 1964, the Veterans Preference Act, the

Rehabilitation Act of 1973, and retaliation.    The district court

held that Smith had abandoned the claims she had failed to address,

and granted the Postal Service’s motion for summary judgment on the

four remaining claims.    Smith now appeals the district court’s

grant of summary judgment to the Postal Service.

          Having carefully reviewed the entire record of this case,

and having fully considered the parties’ respective briefing and

arguments, we find no reversible error in the district court’s

findings of fact and conclusions of law.   We therefore AFFIRM the

final judgment of the district court essentially for the reasons

stated in its Opinion and Order.

          AFFIRMED.